284 F.2d 360
ROOFIRE ALARM COMPANY, Appellee.v.UNDERWRITERS' LABORATORIES, INC., Appellee.
No. 14060.
United States Court of Appeals Sixth Circuit.
Oct. 19, 1960.

Samuel M. Chambliss, Chambliss, Chambliss & Hodge, Chattanooga, Tenn., for appellant.
Jere T. Tipton, Miller, Martin, Hitching & Tipton, Chattanooga, Tenn., and Edward H. Hickey, Bell, Boyd, Marshall & Lloyd, Chicago, Ill., on brief, for appellee.
Before McALLISTER, Chief Judge, and MARTIN and O'SULLIVAN, Circuit judges.

ORDER.

1
This is an appeal by plaintiff from an order of the trial court, sustaining the motion of defendant for summary judgment and dismissing the complaint.


2
For the reasons stated in opinion of District Judge Darr, adequately expressed, the order of the United States District Court is affirmed.  188 F.Supp. 753.


3
It is so ordered.